Citation Nr: 0704877	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-18 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of head 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service in the U.S. Navy from June 
1975 to October 1977, with membership thereafter in the Naval 
Reserve, including a period in the Navy Selected Reserve, 
reported up to March 1984.  (While the veteran's period of 
Reserve membership has not been confirmed, this is not 
material to the present claim, as the veteran has not 
alleged, and the evidence does not show, that a head injury 
which is the basis of the present claim occurred in the 
course of either active or inactive Reserve duty.)

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for residuals of closed head 
injury. 

The Board notes that the veteran was denied entitlement to 
service connection for PTSD by a February 2005 rating action, 
which decision or claim is not the subject of the current 
appeal.  


FINDINGS OF FACT

Thr evidentiary record does not support a finding that a head 
injury occurred in service which has led to current residual 
disability. 


CONCLUSION OF LAW

The criteria for service connection for claimed residuals of 
head injury are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his or her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in November 2003, the veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for service connection for residuals 
of a head injury.  That letter informed of the bases of 
review and the requirements to sustain the claim.  Also by 
the VCAA letter, the veteran was requested to submit any 
pertinent evidence in his possession.  He was also told that 
it was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

Further, the VCAA letter sent to the veteran requested that 
he advise of any VA and private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.  Records were requested and obtained 
from all indicated sources.  These included VA and private 
medical records, including in particular the record of 
hospitalization at a private facility following the veteran's 
reported head injury and ensuing difficulties associated with 
organic brain dysfunction.  All records obtained were 
associated with the claims folder.  Hence, any VA development 
assistance duty under the VCAA to seek to obtain indicated 
pertinent records has been fulfilled.  The veteran has 
presented no avenues of evidentiary development that the RO 
has not pursued by query.  Hence, the case presents no 
reasonable possibility that additional evidentiary requests 
would further the claim.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. § 3.159.  

The veteran was not afforded a VA examination to address the 
medical questions implicated here, but the noted private 
hospitalization records adequately addressed the nature and 
etiology of the veteran's residuals of head injury.  It is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, the Board 
determines that the evidentiary record is adequate, and that 
no medical question remains that would be determinative of 
the veteran's claim.  Rather, the evidence of record informs 
of a head injury in the course of private employment, and 
also informs of social stressors and other factors which may 
have contributed to the veteran's organic brain disability 
and/or ensuing mental disorder beginning around October or 
November of 1983, as discussed in the body of this decision, 
below.  None of these possible contributions to difficulties 
the veteran experienced following the head injury - beyond 
the head injury itself - are the subject of the present 
appeal.  

Therefore, the Board's determination here turns on the 
absence of a basis in VA law to sustain the claim based upon 
the evidence presented and allegations put forth by the 
veteran.  No medical question remains to be answered by a VA 
examination, and hence none is required.  Hence, the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim here 
adjudicated, and no further VA examination is necessary.  
38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (independent medical evidence required to support 
medical findings underlying the Board's decision).  A remand 
for further examination addressing the claim would thus be 
inappropriate, as the claims file contains sufficient 
information regarding the nature and/or etiology of the 
claimed disorder, as just discussed.  A remand for an 
examination based on the veteran's allegations is unnecessary 
and would constitute an unreasonable delay and expenditure of 
scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (VA's statutory duty to assist is not a 
license for a "fishing expedition").

By a March 2004 development letter, the RO advised the 
veteran that it had requested records from the Social 
Security Administration (SSA), based on his report that he 
was in receipt of Social Security disability benefits, but 
SSA replied that the veteran's records could not be located.  
The veteran was then asked to assist in obtaining such 
records or to submit any he mught have.  While it is 
certainly true that the RO might have made further requests 
to SSA, it appears that reasonable efforts were made to 
obtain the records in this case.  Further efforts are here 
particularly unnecessary based on the facts of this claim, 
where the veteran contends that he is entitled to benefits 
based on residuals of a head injury that did not occur in 
service and is not shown by any cognizable evidence to be 
related to service, as discussed below.  Under such 
circumstances, there is no reasonable possibility that 
medical treatment or evaluation records, including those 
obtained from Social Security, would be favorable to the 
veteran's claim, since his theory of the claim, based on the 
evidence of record, affords no conceivable basis for a 
favorable outcome.  See Sabonis v. Brown, 6 Vet. App. at 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).

By a November 2004 statement of the case and a December 2005 
supplemental statement of the case, the veteran was informed 
of evidence obtained in furtherance of his claim.  These 
"post decisional" documents issued subsequent to the most 
recently issued VCAA notice letter meet the requirements for 
adequate VCAA notice.  Mayfield v. Nicholson, No. 02-1077 
(Vet. App. Dec. 21, 2006). 


The veteran provided testimony addressing his claim at a 
videoconference hearing before the undersigned, conducted 
between the RO and the Board in February 2006.  He has not 
indicated a desire to further address his claim on appeal by 
hearing testimony.  He and his representative did further 
address his claim by statements submitted in the course of 
appeal.  There is no indication that the veteran desired to 
further address his claim, or that such a desire remains 
unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Any issues as to 
rating or effective date are moot for this claim, for which 
service connection is denied.

II.  Law and Regulations Governing Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

III.  Claim for Service Connection for Residuals of Head 
Trauma

The veteran contends that he suffered a head injury and that 
he should be service connected for its residuals.  While his 
reasoning is not entirely clear, it appears that the veteran 
contends that because he developed a belief as a result of 
Navy training that he was incapable of being harmed, he 
suffered a blow to the head resulting in current residuals of 
head trauma.  However, the veteran testified before the at 
his February 2006 videoconference hearing that he did not 
recall when, or under what circumstances, he suffered the 
blow to the head that resulted in his residuals of head 
trauma.  Thus, absent knowledge of how he suffered the 
alleged head injury, there would appear to be no basis, short 
of evidentially unsupported speculation, for his implicit 
conclusion that some act of foolhardiness on his part, due to 
an irrational belief in his own invincibility, resulted in 
that alleged head injury.  

An absence of cognizable evidence of causal linkage between 
service and any current residuals of head trauma (including 
to support the veteran's theory of causation) ultimately 
necessitates denial of the veteran's claim.  38 C.F.R. 
§ 3.303; Espiritu; see also 38 C.F.R. § 3.159(a)(1) (2006) 
(competent medical evidence means evidence that is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  See also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (Normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service, are probative evidence against the claim.).

The service medical records include no record of complaints, 
findings, treatment, or diagnosis of a head trauma or of any 
neurological or psychiatric difficulty.  There is also no 
indication of any such difficulties in the first post-service 
year, or at any time prior to the veteran's mental and/or 
neurological difficulties with apparent onset in 1983, as 
detailed below.  In his August 2004 notice of disagreement, 
the veteran contended that his head injury occurred "while 
he was in the military" because it occurred in 1983 and he 
was not discharged from the Naval Reserve until 1984.  
However, the veteran has not contended, and the evidence does 
not show, that he suffered a head injury in the course of 
active duty for training (ADCUTRA) or inactive duty for 
training (INACDUTRA) or active service status generally.  

A review of the claims folder reveals that the best presented 
evidence of the head injury in question consists of 
statements obtained from the veteran's mother in the course 
of the veteran's hospitalization at Alexandria Brothers 
Medical Center, beginning in October 1983.  The veteran was 
admitted to that facility through the emergency room in an 
agitated, restless, and somewhat violent or belligerent 
state.  He then provided an inaccurate history involving his 
wife leaving him and their children one week prior.  A 
history obtained and corroborated by family members informed 
that his wife had in fact left them in August 1983.  The 
veteran displayed bewilderment and poor memory for recent 
events.  Psychological tests revealed significant mental 
deficits with many signs of organicity.  An 
electroencephalogram was abnormal, with slowed activity 
diffusely, with nonspecific etiology.  The veteran's mother 
informed that the veteran drove a truck for an industrial 
company, and recently (whether days, weeks, or months ago is 
not specified in the record) had an accident in the course of 
that employment detaching fastening hooks from the truck, 
resulting in a wrenching of his back and a blow to the head.  
She reported that the veteran apparently did not have 
significant discomfort at the time, but she noted that 
thereafter he was taking a lot of aspirin, though he did not 
complain of a headache, and he had some chiropractic 
treatment for these injuries.

On the day of the October 1983 admission, the veteran 
reported complained of intense pain in his head.  The Sunday 
prior to his admission he reportedly had complained of 
significantly increased pain, took aspirin, became 
belligerent, and began hitting his head against the wall to 
make his pain go away.  Diagnoses from the hospitalization 
included post-traumatic dysmnesia, dysthymic disorder, and 
passive-aggressive personality.  A mild cerebral concussion 
was also diagnosed.  

The entirety of the extensive medical record from the 
Alexandria Brothers Medical Center for that hospitalization 
contains no indication of any associated history of 
difficulties for the veteran, other than stressors following 
and related to his wife's leaving their family in 1983, and 
recent reported head trauma and back injury, with treatment 
therefor, and recent headaches.  There is no indication from 
these records that any neurological or psychological 
condition in any way developed in, or was otherwise causally 
related to, the veteran's period of active service several 
years prior, or to any ACDUTRA or INACDUTRA Reserve 
activities.  

Accordingly, absent cognizable evidence of a disease or 
injury in service, and absent cognizable evidence of a causal 
link between service or active or inactive duty Reserve 
activities, and any current residuals of head trauma, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of head 
trauma.  38 C.F.R. § 3.303.  As discussed above, the veteran 
has not presented even a plausible theory upon which to base 
the current claim, much less evidence to support that theory.  
With all due respect for the sincerity of his belief in his 
claim, the veteran's statements asserting a causal link to 
service, as lay statement, are not cognizable to support the 
claim because he lacks the requisite medical expertise to 
address the medical question of causation between service and 
claimed as residuals of head trauma.  Espiritu.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes, parenthetically, that the veteran also 
submitted evidence of head trauma sustained in October 1996, 
with intracranial hemorrhage.  However, that injury is not 
the basis of the present claim, nor does it appear to be 
implicated as relevant to the present claim, as it is neither 
contended nor shown that that injury is somehow related to 
the veteran's service.  


ORDER

Service connection for residuals of head injury is denied. 



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


